                        Case 1:19-mc-00571-AKH Document 4 Filed 12/12/19 Page 1 of 3



                                                    MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                                 DEFENDANTS

 Eurasian Natural
 Resources Corporation Limited

Attorney's   (Firm Name, Address, and Telephone Number)                    Attorneys (If Known)

Rosenfeld & Kaplan, LLP
1180 Avenue of the Americas, Suite 1920
New York, New York 10036
(212) 682-1400



DESCRIPTION OF CASE                                             Has this or a similar case been previously filed in SONY?

This is an ex parte application for an
order under 28 U.S.C. § 1782 to conduct
discovery for use in a foreign proceeding                       No?   IZI Yes? D         Judge Previously Assigned _ _ _ _ _ __

                                                                If yes, was this case: Vol.D        lnvol.   D    Dismissed. No   D   Yes     D
                                                                If yes, give date _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ __

NATURE OF CASE


   D     M 08-85 Motion to Compel                                                D    M 26-2 Application to Enforce Administrative Order
                                                                                      Rule 5A Rule of Division of Business among District
   D     M 08-85 Motion to Quash
                                                                                      Judges
   D     M 08-86 Internet Infringement
   D     M 08-88 Surety Companies                                                D    M 28 Warrant for Entry & Inspection of Premises

   D     M 08-425 Sureties Proceedings                                           D    M 29 Privacy Act Application
                                                                                 D    M 30 Privacy Act Application

   D     M 11-03 SEC Litigation to Freeze Account                                D    M 31 Order of Commodity Exchange Commission
                                                                                       Directing Person to Pay Money
   D     M 11-188 GJ Subpoenas - Unsealed
                                                                                 D    M 32 Petition for Writ to Produce Federal Prisoner in
   D     M 11-189 GJ Subpoenas - Sealed                                               State Court
   D     M 16-88 Sale of Unclaimed Seamen's' Effects
                                                                                 D    M 33 Inspection Warrant - Department of Energy
   D     M 18-66 Forfeiture Proceedings - Funds Held in trust.
         28 USC 1746
                                                                                 D    M 34 Order of Another District Court that the State
                                                                                      Court Produce
   D     M 18-302 Registration of a Judgment from Another
         District
                                                                                 D    M 35 Order to Stay Transfer of Federal Prisoner
                                                                                 D    M 36 National Labor Relations Board
   D     M 18-304 Administrative Subpoena Proceedings
                                                                                 D    M 37 Application to Re-Open Civil Case(s) that are
   D     M 18-305 Registration of Student Loan Judgment                               more than 25 years old
   D     M 18-981 Nonjudicial Civil Forfeiture Proceeding
                                                                                 D    M 38 Application for Reassignment of Bankruptcy
   D     M 19-25 Order Authorizing IRS Officer to Enter                               Proceeding
         Premises for Levy
                                                                                 D    M 39 Application for Discovery and Inspection of
   D     M 19-58 General Bonds in Admiralty Purs. to Local                            Defendant Detained in Federal Prison
         Admiralty Rule 8
                                                                                 D    M 41 Order of Return of 28:2254/2255 Petition
   D     M 19-63 Receivers - Property in Other Districts
                                                                                 D    M 42 Order Denying Stay of Deportation
   D     M 19-78 Denial to Sue In Forma Pauperis
                                                                                 D    M 43 Contempt of Court in Bankruptcy
   D     M 22-1 Designation by U.S. Attorney of Individual to
                                                                                 D    M 44 Claim Compensation under Longshoremen &
         accept service of summons and complaint                                      Harbor Workers Compensation Act
   D     M 22-2 Designation of individual to issue certified
                                                                                 D    M 46 Order From Another District for Public Viewing
         copies in bankruptcy part
   D     M 23 Petition to Perpetuate Testimony                                   D    M 47 Bankruptcy Cases - Before Appeal Filed

                                                                                 D    M 47B Transmission of Proposed Findings of Fact and
   D     M 25-1 Order for Entry to Effect Levy - IRS Matter                           Conclusions of Law
   D     M 25-2 Permission to have access to safe deposit
         boxes
                                                                                 D    M 48 Application for Appointment of Counsel - No Case
                                                                                      In This Court
   D     M 26-1 Proceeding to Enforce Order of Administrator -
         National Credit Union                                                   D    M 49 Order Denying Commencement of Civil Action

         Rev. 04/2019
                Case 1:19-mc-00571-AKH Document 4 Filed 12/12/19 Page 2 of 3


NATURE OF CASE CONTINUED


  D   M 51 Order to Show Cause - Case Being Transferred         D     M 71 Application re: Federal Rules Cr. 11 (e)(2)
      from Northern District of New York                        D     M 72 Order of Attachment of Another District - EDNY
  D   M 52 Application for Leave to File a Complaint            D     M 73 Subpoena to Government Agency
  D   M 53 Order Barring Individual from Entering               D     M 75 Application for Writ of Garnishment
      Courthouse Building
                                                                D     M 76 Central Violations Bureau
  D   M 54 Immigration Naturalization - Order Delaying
      Deportation
                                                                [ZI   M 77 Application to have subpoena issued to person
                                                                      living in this district regarding action in foreign country
  D   M 55 Petition for Appointment of Impartial Umpire -             or tribunal
      Labor Management Relations Act and Others
                                                                D     M 90 Order of Attachment
 D    M 58 Application for Extension of Time to File Petition
                                                                D     M 93 Letters Rogatory _ _ _ _ _ _ _ _ _ __
      for Removal
                                                                D     M 94 Other _ _ _ _ _ _ _ _ _ _ _ _ __
 D    M 59 Application to Produce Federal Prisoner in State
      Court
 D    M 67 Notice of Eviction to Squatters (USA Cases)
                         Case 1:19-mc-00571-AKH Document 4 Filed 12/12/19 Page 3 of 3

DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:


JUDGE
          - - - - - - - - - - - - - - - -IVIISCELLANEOUSCASENUIVIBER - - - - - - - - - - - - - -
NOTE: Please submit at the time of filing an explanation of why cases are deemed related


PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABL E, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE         ADDRESSES OF THE FOLLOWING DEFENDANTS:




CHECK ONE: AT LEAST ONE PARTY IS PRO SE            No   [l]    Yes   D
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO                  WHITE PLAINS   D   MANHATTAN   [Z]

 DATE              SIGN~             F A~   OF RECORD                     ADMITTED TO PRACTICE IN THIS DISTRICT

 12/12/19                                                            D   U.S. GOVERNMENT ATTORNEY


                                                                     0No
                                                                                               Feb.       2016
                                                                     vi YES (DATE ADMITTED MO. _ _ _ YR. _ _ _ )
                                                                     ~
 RECEIPT#
                                                                         ATTORNEY BAR CODE# NM2302
                                                                                             ---------



 Ruby J. Krajick , Clerk of Court,                                   Dated _ _ _ _ _ _ _ _ _ _ _ __

by Rev. 04/2019
